Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 1 of 18 PageID 151




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   JOSE GUSTAVO PONCE VIGIL,

          Plaintiff,

   v.                                                  Case No. 8:18-cv-1710-T-60CPT

   PRIMASO, INC. and
   IBRAHIM THALJI,

         Defendants.
   ______________________________/


                        REPORT AND RECOMMENDATION

          This cause is before me on referral for consideration of the Plaintiff’s Second

   Motion for Entry of Default Final Judgment. (Doc. 31). For the reasons discussed

   below, I respectfully recommend that the Plaintiff’s motion be granted in part and

   denied in part.

                                             I.

          Plaintiff Jose Gustavo Ponce Vigil initiated this Fair Labor Standards Act

   (FLSA) action in July 2018 against his former employers, Defendant Primaso, Inc.

   (Primaso)—the operator of two convenience stores—and the individual who owns

   and/or manages Primaso’s stores, Defendant Ibrahim Thalji. (Doc. 1). In brief,

   Vigil alleges he worked for the Defendants from November 2017 to May 2018 as a

   cook/store clerk. Id. He further asserts that he was paid $10 per hour for his
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 2 of 18 PageID 152




   services, that he was classified as a non-exempt employee, and that, although he

   worked more than forty hours per week, he was not paid the overtime premium for

   those extra hours. Id. at 4. Based on these allegations, Vigil asserts one count for

   willful violation of the FLSA for the Defendants’ failure to pay him overtime

   compensation.    Id. at 2-5.   To redress these alleged harms, Vigil seeks unpaid

   overtime wages, liquidated damages, as well as costs and attorney’s fees. Id. at 5.

          Primaso and Thalji were served with summonses and the complaint in

   August 2018.     (Docs. 7, 8).    Neither Defendant responded to the complaint,

   however, and the Clerk of Court subsequently entered defaults against each of them

   in September 2018. (Docs. 12, 13). The Court denied without prejudice Vigil’s

   later motion for default judgment to allow the Defendants an opportunity to appear

   in the case. (Docs. 15, 20).

          Thalji thereafter moved to set aside the Clerk’s default against him. (Doc.

   23). The Court granted that motion and directed that Thalji respond to Vigil’s

   complaint on or before a deadline in late October 2018. (Doc. 25). When Thalji

   failed to comply with that deadline, Vigil again moved for a Clerk’s default against

   him. (Doc. 28). The Court granted that motion in December 2019, and the Clerk

   entered a default against Thalji for a second time the following day. (Docs. 29, 30).

          In his instant motion, Vigil again seeks the entry of a default judgment against

   both Primaso and Thalji. (Doc. 31). In support of this relief, Vigil relies upon his

   answers to the Court’s Interrogatories, in which he outlines his damages as $2,555

   for unpaid overtime and an equal amount for liquidated damages. (Doc. 10). Vigil

                                             2
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 3 of 18 PageID 153




   also submits a declaration from his attorney, Christopher Copeland, regarding the

   attorney’s fees and costs incurred in pursuing the action. (Doc. 31 at 18-28).

                                             II.

          “When a party against whom a judgment for affirmative relief is sought has

   failed to plead or otherwise defend, and that failure is shown by affidavit or

   otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Once a

   Clerk’s default has been entered, a plaintiff may apply to either the Clerk or the

   Court for a default judgment. Fed. R. Civ. P. 55(b).

          Before granting such a motion, the courts must “ensure that it has jurisdiction

   over the claims and parties.” Sec. and Exch. Comm’n v. Martin, 2019 WL 1649948, at

   *2 (M.D. Fla. Apr. 1, 2019), report and recommendation adopted, 2019 WL 1643203

   (M.D. Fla. Apr. 16, 2019); see also Sys. Pipe & Supply, Inc. v. M/V Viktor Kurnatovskiy,

   242 F.3d 322, 324 (5th Cir. 2001) (“[W]hen entry of judgment is sought against a

   party who has failed to plead or otherwise defend, the district court has an

   affirmative duty to look into its jurisdiction both over the subject matter and the

   parties.”) (quotation omitted).

          Once jurisdiction is established, the Court may enter default judgment if

   “there is ‘a sufficient basis in the pleadings for the judgment entered.’” Surtain v.

   Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015) (per curiam) (quoting

   Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

   1975)). The showing required in this context “is similar to the factual showing

   necessary to survive a motion to dismiss for failure to state a claim.” Graveling v.

                                              3
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 4 of 18 PageID 154




   Castle Mortg. Co., 631 F. App’x 690, 698 (11th Cir. 2015) (citing Surtain, 789 F.3d at

   1245); see also Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir.

   1997) (“[A] default judgment cannot stand on a complaint that fails to state a

   claim.”). Thus, a court looks to see whether the complaint “contain[s] sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

   face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)). However, “while a defaulted defendant is

   deemed to admit the plaintiff’s well-pleaded allegations of fact, he is not held to

   admit facts that are not well-pleaded or to admit conclusions of law.” Cotton v. Mass.

   Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir. 2005) (internal alteration and

   quotation omitted).

             If a claim for liability is adequately pleaded, the court must then assess its

   ability to measure damages. To this end, the “court has an obligation to assure that

   there is a legitimate basis for any damage award it enters.” Anheuser-Busch, Inc. v.

   Philpot, 317 F.3d 1264, 1266 (11th Cir. 2003); see also Adolph Coors Co. v. Movement

   Against Racism & the Klan, 777 F.2d 1538, 1544 (11th Cir. 1985) (explaining that

   damages may be awarded on default judgment only if the record adequately reflects

   the basis for award). “Rather than merely telling the Court in summary fashion

   what its damages are, a plaintiff seeking default judgment must show the Court what

   those damages are, how they are calculated, and where they come from.” PNCEF,

   LLC v. Hendricks Bldg. Supply LLC, 740 F. Supp. 2d 1287, 1294 (S.D. Ala. 2010).



                                               4
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 5 of 18 PageID 155




          If warranted, the court may conduct an evidentiary hearing on the issue of

   damages. Fed. R. Civ. P. 55(b)(2)(B). Such a hearing is “not a per se requirement,”

   however, and is not mandated where the sought-after damages amount is a

   liquidated sum, is capable of mathematic calculation, or “where all [the] essential

   evidence is already of record.” SEC v. Smyth, 420 F.3d 1225, 1232, n.13 (11th Cir.

   2005) (citing S.E.C. v. First Fin. Group of Tex., Inc., 659 F.2d 660, 669 (5th Cir. 1981)).

          Each of the considerations—jurisdiction, liability, and damages—is addressed

   in turn below.

                                               III.

                                               A.

          Beginning with jurisdiction, it is clear that the Court has federal-question

   jurisdiction over Vigil’s FLSA claim. 29 U.S.C. § 216(b) (FLSA actions may be

   brought “in any Federal or State court of competent jurisdiction”); 28 U.S.C. § 1331

   (conferring original jurisdiction for “all civil actions arising under the Constitution,

   laws, or treaties of the United States”); Quinn v. Dermatech Research, LLC, 2019 WL

   1586736, at *1 (M.D. Fla. Apr. 12, 2019) (“This Court has federal question subject

   matter jurisdiction due to the FLSA claims.”).

          The Court likewise has personal jurisdiction over the Defendants. As alleged

   in the complaint, Primaso is a Florida corporation with its principal place of business

   in Hillsborough County. (Doc. 1 at 1); Goodyear Dunlop Tires Operations, S.A. v.

   Brown, 564 U.S. 915, 924 (2011) (noting that a corporate defendant’s place of

   incorporation and/or principal place of business is a “paradigm” basis for the

                                                5
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 6 of 18 PageID 156




   exercise of general jurisdiction). As also alleged in the complaint, Thalji owned and

   operated Primaso’s convenience stores. (Doc. 1 at 2). Furthermore, the returns of

   service filed in this action evidence that Primaso was properly served with the

   summons and complaint through its Registered Agent in accordance with Florida

   Statute § 48.081(3)(b), and that Thalji was personally served in accordance with

   Florida Statute § 48.031(1)(a). (Docs. 7, 8).

          As a result, I find that the Court has jurisdiction over both the claims and the

   parties.

                                             B.

          Turning to the issue of liability, I also find that Vigil adequately pleads his

   claim under the FLSA’s overtime provision. (Doc. 1). With limited exceptions not

   applicable here, the FLSA mandates that employers who meet the statute’s

   preconditions pay their workers at a rate of one and one-half times the workers’

   regular rate of pay where the workers exceed forty hours per week. Polycarpe v. E&S

   Landscaping Serv., Inc., 616 F.3d 1217, 1220 (11th Cir. 2010) (citing 29 U.S.C.

   § 206(a) and § 207(a)).

          To trigger liability under the FLSA’s overtime provision, a plaintiff must

   show: (1) an employee-employer relationship exists between the parties, and (2) he is

   “covered” by the FLSA. Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

   1292, 1298 (11th Cir. 2011).




                                             6
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 7 of 18 PageID 157




           With respect to the former requirement, the FLSA defines the terms

   “employee” and “employer” broadly.            Id.   An employee is “any individual

   employed by an employer,” 29 U.S.C. § 203(e)(1), while an “employer” includes

   “any person acting directly or indirectly in the interest of an employer in relation to

   an employee,” 29 U.S.C. § 203(d). As defined, an employer is accordingly not only

   a company for whom the employee directly works but also includes “any person who

   (1) acts on behalf of that employer and (2) asserts control over conditions of the

   employee’s employment.” Josendis, 662 F.3d at 1298 (citation omitted).

           Vigil’s allegations sufficiently demonstrate an employee-employer relationship

   between him and both Defendants. As noted, he claims, in particular, that he was

   employed by Primaso and Thalji as a cook/store clerk from November 2017 to May

   2018.    (Doc. 1 at 1, 4).    Vigil also alleges that Thalji individually: (1) is the

   “owner/manager and operator” of Primaso and “was responsible [during the

   relevant time period] for running [Primaso’s] day to day operation[s];” (2) “[h]ad the

   power to hire, fire and discipline” Vigil; (3) “[s]upervised and directed [Vigil’s]

   work;” (4) “set and/or approved [Vigil’s] hours of work;” and (5) “[h]ad control over

   the FLSA violations alleged.” Id. at 2; see also Lamonica v. Safe Hurricane Shutters,

   Inc., 711 F.3d 1299, 1309 (11th Cir. 2013) (“[W]e have joined the ‘overwhelming

   weight of authority’ and held that ‘a corporate officer with operational control of a

   corporation's covered enterprise is an employer along with the corporation, jointly

   and severally liable under the FLSA for unpaid wages.’”) (citations omitted); Elwell v.

   Pierce N Tell, LLC, 2014 WL 12617813, at *2 (M.D. Fla. Mar. 6, 2014) (holding that

                                             7
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 8 of 18 PageID 158




   allegations about a company’s owner and operator with direct supervisory

   responsibility over plaintiff were sufficient to state a cause of action under the FLSA

   against an individual and company) (citing Patel v. Wargo, 803 F. 2d 632, 638 (11th

   Cir. 1986)).

          With respect to the coverage element, “a plaintiff employee must establish

   one of two types of coverage under the FLSA: (1) ‘enterprise coverage,’ which

   applies to the defendant employer, or (2) ‘individual coverage,’ which applies to the

   plaintiff employee.” Gaviria v. Maldonado Bros., Inc., 2014 WL 12531281, at *3 (S.D.

   Fla. Mar. 31, 2014) (citing Martinez v. Palace, 414 F. App’x 243, 244-45 (11th Cir.

   2011) and Thorne v. All Restoration Servs., 448 F.3d 1264, 1265-66 (11th Cir. 2006)).

   Of relevance here, “[a]n employer falls within the FLSA’s enterprise coverage if it

   meets two requirements: (1) it ‘has employees engaged in commerce or in the

   production of goods for commerce, or . . . has employees handling, selling, or

   otherwise working on goods or materials that have been moved in or produced for

   commerce by any person’ and (2) has an ‘annual gross volume of sales made or

   business done,’” which is in excess of $500,000.            Id. (quoting 29 U.S.C.

   § 203(s)(1)(A)); see also Polycarpe, 616 F.3d at 1220.

          Vigil pleads in his complaint that Primaso qualifies as an enterprise because it

   (1) had annual gross volume of sales exceeding $500,000 per year and (2) was

   engaged in interstate commerce. In support of the latter assertion, Vigil avers that

   Primaso “daily transacted business across state lines;” “utilized interstate banking,

   phones and means of communication to conduct its business;” “utilized and sold

                                               8
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 9 of 18 PageID 159




   goods or items and/or services made, offered or transported over state lines;” or

   “otherwise engaged in the production of goods and or services for commerce.”

   (Doc. 1 at 2-3). Vigil also alleges that he was “an employee engaged in interstate

   commerce as defined by the Act as he would, on a daily basis, use and sell items

   manufactured or conveyed in interstate commerce, transact business with companies

   and individuals across state lines and engage in other daily activities that constitute

   interstate commerce.”     Id.   Accepting these allegations as true, I find that they

   suffice to establish enterprise coverage.        See Polycarpe, 616 F.3d at 1220-29

   (explaining the scope of enterprise coverage); Ceant v. Aventura Limousine & Transp.

   Serv., Inc., 874 F. Supp. 2d 1373, 1378 (S.D. Fla. 2012) (“[T]o properly allege . . .

   enterprise coverage, [the plaintiff] need not do much. Aside from stating the nature

   of his work and the nature of [his employer’s] business, he must provide only

   straightforward allegations connecting that work to interstate commerce.”)

   (collecting cases).

          Once a plaintiff has established that an employment relationship and coverage

   exist, the remaining elements “to state a claim of a FLSA violation are quite

   straightforward.” Sec’y of Labor v. Labbe, 319 F. App’x 761, 763 (11th Cir. 2008).

   All that “must be shown [is] simply a failure to pay overtime compensation and/or

   minimum wages to covered employees.” Id. Although Labbe is a non-binding,

   unpublished     opinion   and    was   decided    pre-Iqbal,   its   teachings   on   the




                                              9
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 10 of 18 PageID 160




    “straightforward” pleading requirements for FLSA claims are instructive. 1 In short,

    an FLSA overtime plaintiff must plead sufficient facts, plausible on their face, to

    demonstrate that he worked more than forty hours in at least one workweek and that

    the defendant failed to pay the requisite premium for those overtime hours. Cooley v.

    HMR of Ala., Inc., 259 F. Supp. 3d 1312, 1319 (N.D. Ala. 2017); see also Stafflinger v.

    RTD Constrs., Inc., 2015 WL 9598825, at *2 (M.D. Fla. Dec. 14, 2015), report and

    recommendation adopted, 2016 WL 48110 (M.D. Fla. Jan. 5, 2016).

            Vigil satisfies these pleading requirements. In support of his overtime claim,

    he alleges that he worked in excess of forty hours a week during the time he was

    employed and that the Defendants failed to compensate him at the time-and-a-half

    rate.   (Doc. 1).   In light of the above, I find that the well-pleaded allegations

    underlying Vigil’s claim establish the Defendants’ liability for violations of the

    FLSA’s wage and hour provisions due to their non-payment of overtime wages.




    1
     Labee must be read in light of the Supreme Court’s decision in Iqbal. As noted by the
    Ninth Circuit:
            Although we agree with the Eleventh Circuit that detailed factual allegations
            regarding the number of overtime hours worked are not required to state a
            plausible claim, we do not agree that conclusory allegations that merely
            recite the statutory language are adequate. Indeed, such an approach runs
            afoul of the Supreme Court's pronouncement in Iqbal that a Plaintiff's
            pleading burden cannot be discharged by “[a] pleading that offers labels and
            conclusions or a formulaic recitation of the elements of a cause of action
            . . . .”
    Landers v. Quality Commc'ns, Inc., 771 F.3d 638, 644 (9th Cir. 2014), as amended (Jan. 26,
    2015) (internal citations omitted).
                                               10
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 11 of 18 PageID 161




                                               C.

           On the matter of damages, an evidentiary hearing is unnecessary because, as

    detailed below, the amounts claimed by Vigil are for a sum certain subject to easy

    calculation and supported by Vigil’s sworn integratory answers. (Doc. 10); see also

    Clough v. McClure Constr. Co., LLC, 2019 WL 1559661, at *2 (M.D. Fla. Mar. 25,

    2019) (“A plaintiff may establish his or her damages by affidavit.”) (citing Adolph

    Coors, 777 F.2d at 1544), report and recommendation adopted sub nom. Clough v. McClure

    Constr. Co, LLC, 2019 WL 1558667 (M.D. Fla. Apr. 10, 2019).

                              1.   Actual and Liquidated Damages

           Any employer who violates the FLSA’s overtime provision is “liable to the

    employee . . . affected in the amount of their . . . unpaid overtime compensation . . .

    and in an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b).

    Liquidated damages must be awarded absent a finding that the employer acted in

    good faith and under the reasonable belief that it was in compliance with the FLSA.

    Joiner v. City of Macon, 814 F.2d 1537, 1539 (11th Cir. 1987) (“[L]liquidated damages

    are mandatory absent a showing of good faith.”) (citation omitted); see also Rodriguez

    v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1272 (11th Cir. 2008).

           In support of his FLSA overtime damages, Vigil attests in his affidavit that he

    worked 511 hours of overtime while he was employed by the Defendants. (Doc. 10

    at 5). Based on a half-time rate calculation of $5 per hour, he claims he is owed

    $2,555 in overtime compensation and an equal sum for liquidated damages. Id. In




                                               11
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 12 of 18 PageID 162




    light of this evidence presented, I find that Vigil is entitled to actual and liquidated

    damages in the amount of $5,110.

                                  2.   Attorney’s Fees and Costs

           In addition to the above damages, the FLSA provides that successful

    plaintiffs, like Vigil, are entitled to an award of reasonable attorney’s fees and “costs

    of the action.” 29 U.S.C. § 216(b) (“The court in such action shall, in addition to

    any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee

    to be paid by the defendant, and costs of the action.”). Costs are limited to those

    enumerated in 28 U.S.C. § 1920. Glenn v. Gen. Motors Corp., 841 F.2d 1567, 1575

    (11th Cir. 1988) (“[N]othing in the legislative history associated with [s]ection

    216(b)’s passage suggests that Congress intended the term ‘costs of the action’ to

    differ from those costs as now enumerated in 28 U.S.C.A § 1920.”).                 What

    constitutes a reasonable fee, however, is a matter within the court’s sound discretion.

    Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1304 (11th Cir. 1988).

           Beginning with costs, as reflected in attorney Copeland’s declaration, Vigil

    seeks reimbursement of $400 for the Clerk’s filing fee and $180 for service of process

    charges on both Defendants ($90 each). (Doc. 31 at 19). The filing fee is properly

    taxable as “fees of the clerk” under section 1920(1).

           The service of process fee, on the other hand, is recoverable but at a reduced

    amount. I note in this regard that, while private process server fees are generally

    taxable under 28 U.S.C. § 1920(1), such fees may not exceed the statutory limit set

    forth in 28 U.S.C. § 1921, which is the allowable rate charged by the United States

                                               12
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 13 of 18 PageID 163




    Marshal’s Service. Beach Mathura v. Am. Airlines, Inc., 571 F. App’x 810, 812-13

    (11th Cir. 2014) (reversing district court award for service of process fees that

    exceeded the allowable rate under section 1921); U.S. Equal Emp’t Opportunity

    Comm’n v. W&O, Inc., 213 F.3d 600, 624 (11th Cir. 2000).                   The Marshals are

    currently authorized to charge $65 per hour for each item personally served, plus

    travel costs and other out-of-pocket expenses. 28 C.F.R. § 0.114(a)(3). As a result,

    the requested service of process charges are limited to $65 for each Defendant.

    Accordingly, I recommend that costs be awarded in the total amount of $530.

            With regard to attorney’s fees, Vigil seeks $7,947.50 for 18.7 hours expended

    by attorney Copeland at an hourly rate of $425. (Doc. 31 at 19). The first step in

    calculating whether such an amount constitutes a reasonable fee is to determine the

    “lodestar,” which is the product of the reasonable hours expended multiplied by a

    reasonable hourly rate. Padurjan v. Aventura Limousine & Transp. Serv., Inc., 441 F.

    App’x 684, 686 (11th Cir. 2011) (per curiam) (citing Hensley v. Eckerhart, 461 U.S.

    424, 433 (1983)); see also Am. Civil Liberties Union v. Barnes, 168 F.3d 423, 427 (11th

    Cir. 1999). In reaching the lodestar, courts may look to the factors articulated in

    Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). In re Home

    Depot Inc., 931 F.3d 1065, 1090-1091 (11th Cir. 2019) (quoting Bivins v. Wrap It Up,

    Inc., 548 F.3d 1348, 1352 (11th Cir. 2008) (per curiam)). 2


    2
      The Johnson factors are: (1) the time and labor required; (2) the novelty and difficulty of the
    questions involved; (3) the skill required to perform the legal services properly; (4) the
    preclusion of other employment due to acceptance of the case; (5) the customary fee; (6)
    whether the fee is fixed or contingent; (7) the time limitations imposed by the client or other
                                                   13
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 14 of 18 PageID 164




            In determining the reasonableness of the hours expended, courts exclude

    “excessive, redundant, or otherwise unnecessary” hours an attorney could not

    appropriately bill the client or opposing counsel in the exercise of good billing

    judgment. Norman, 836 F.2d at 1301 (quoting Hensley, 461 U.S. at 434 & 437).

    “[A] reasonable hourly rate is the prevailing market rate in the relevant legal

    community for similar services by lawyers of reasonably comparable skills,

    experience, and reputation.” Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir.

    1996) (quoting Norman, 836 F.2d at 1299). In making this computation, the court is

    not tethered to the parties’ submissions. Instead, because the court “‘is itself an

    expert on the question [of reasonable hourly rates, it] may consider its own

    knowledge and experience concerning reasonable and proper fees and may form an

    independent judgment either with or without the aid of witnesses as to value.’”

    Norman, 836 F.2d at 1303 (quotation and citations omitted).

            Once the lodestar has been determined, a court may then make adjustments

    “as necessary” given the circumstances of the case. Padurjan, 441 F. App’x at 686

    (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Lodestar adjustments may

    account for whether the results obtained were exceptional, excellent, or of partial or

    limited success. Norman, 836 F.2d at 1302.




    circumstances; (8) the amount involved and the results obtained; (9) the experience,
    reputation, and ability of the attorneys; (10) the undesirability of the case; (11) the nature and
    length of the professional relationship with the client; and (12) awards in similar cases. 488
    F.2d at 717-19. As the Eleventh Circuit recently explained, however, these factors are
    “almost always subsumed in the lodestar.” In re Home Depot, 931 F.3d at 1091.
                                                   14
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 15 of 18 PageID 165




           “Ultimately, the computation of a fee award is necessarily an exercise of

    judgment, because ‘[t]here is no precise rule or formula for making these

    determinations.’” Villano v. City of Boynton Beach, 254 F.3d 1302, 1305 (11th Cir.

    2001) (quoting Hensley, 461 U.S. at 436). That said, “[a] district court’s ‘order on

    attorney’s fees must allow meaningful review—the district court must articulate the

    decisions it made, give principled reasons for those decisions, and show its

    calculation.’” In re Home Depot, 931 F.3d at 1089 (quoting Norman, 836 F.2d at

    1304). “In other words, the court must ‘provide a concise but clear explanation of

    its reasons for the fee award.’” Id. (quoting Hensley, 461 U.S. at 437).

           On appeal, an award of attorneys’ fees and costs will be upheld unless it

    constitutes an abuse of discretion. Perez v. Carey Intern., Inc., 373 F. App’x 907,

    909-10 (11th Cir. 2010) (citing Atlanta Journal & Constitution v. City of Atlanta Dep't of

    Aviation, 442 F.3d 1283, 1287 (11th Cir. 2006)).

           Based upon my review of the record, I find that the number of hours

    expended by attorney Copeland on this case is reasonable. As evidenced by his

    declaration, Copeland spent 18.7 hours to, inter alia, meet with Vigil, review his

    documents, prepare the complaint and damages spreadsheet, respond to the Court’s

    interrogatories, apply for Clerk’s defaults, review incoming Court orders, draft a

    Court-requested proposed final judgment, and compile the instant motion for default

    judgment. In my estimation, the time incurred conducting these tasks and litigating

    this action is within reason.




                                               15
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 16 of 18 PageID 166




           Copeland’s requested hourly rate requires further discussion, however.

    Copeland asserts that he has been practicing law for more than twenty-five years,

    primarily litigating employment claims, and that his fee-paying clients regularly

    agree to an hourly rate of $425. (Doc. 31 at 18). 3 After careful consideration of the

    matter, I conclude that a modest reduction of the requested hourly rate is

    appropriate.    Although Copeland is an experienced attorney, this was a

    straightforward FLSA action, apparently taken on a contingency-fee basis; the legal

    and factual issues presented were not complex or novel; Copeland’s required time

    spent on the matter was not inordinate; and his acceptance of this case would not

    have precluded him other employment. Given Copeland’s more than twenty-five

    years of experience, his skill, and his reputation, I find that an hourly rate of $375 is

    reasonable—although still at the high end of rates charged for similar cases in this

    community. Rizzo-Alderson v. Tawfik, 2019 WL 3324298, at *3 (M.D. Fla. July 1,

    2019) (“[C]ourts in the Middle District have awarded rates between $250 and $375

    per hour in FLSA cases.”) (collecting cases), report and recommendation adopted, 2019

    WL 3323432 (M.D. Fla. July 24, 2019); De Leon v. Magnum Coatings, Inc., 2017 WL

    8794773, at *2 (M.D. Fla. Nov. 7, 2017), report and recommendation adopted, 2018 WL




    3
      While not explicitly addressed, it appears that Copeland accepted this case on a
    contingency basis, with the recovery of his attorney’s fees premised upon the FLSA’s
    fee-shifting provision.
                                               16
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 17 of 18 PageID 167




    1796227 (M.D. Fla. Jan. 10, 2018) (reducing hourly rate in FLSA case from $400 to

    $350 and collecting cases in support). 4

           Multiplying the reasonable number of hours incurred and the reasonable

    hourly rate, the lodestar for attorney’s fees here is $7,012.50. I see no grounds to

    depart from this lodestar amount given the circumstances present in this case.

                                               IV.

           In light of all of the above, I recommend that the Plaintiff’s Second Motion for

    Entry of Default Final Judgment (Doc. 31) be granted in part and that default judgment

    be entered in favor of the Plaintiff and against the Defendants in the total amount of

    $12,652.50. 5


                                 Respectfully submitted this 12th day of March 2020.




    4
      Taking into account inflation, the $350 per hour rate approved in De Leon in 2017 is
    roughly equivalent to $375 per hour now.
    5
      This amount is calculated as follows: $2,555 in actual damages + $2,555 in liquidated
    damages + $530 in taxable costs + $7,012.50 in attorney’s fees.
                                               17
Case 8:18-cv-01710-TPB-CPT Document 32 Filed 03/12/20 Page 18 of 18 PageID 168




                                   NOTICE TO PARTIES

           A party has fourteen (14) days from this date to file written objections to the

    Report and Recommendation’s factual findings and legal conclusions. A party’s

    failure to file written objections, or to move for an extension of time to do so, waives

    that party’s right to challenge on appeal any unobjected-to factual finding(s) or legal

    conclusion(s) the District Judge adopts from the Report and Recommendation. See

    11th Cir. R. 3-1; 28 U.S.C. § 636(b)(1).


    Copies furnished to:
    Honorable Thomas P. Barber, United States District Judge
    Counsel of record
    Any unrepresented party




                                               18
